Brooke, J.
(after stating the facts). It is the plaintiffs’ claim that, the logs in question, assessed to them in 1905 and 1907, having been purchased by them from the original owners to be delivered f. o. b. cars at the various sidings, title did not pass to the plaintiffs until such delivery, and that therefore the directed verdict against them should be reversed. The question involved in this case was fully considered in the case of Grand Rapids Bark & Lumber Co. v. Township of Inland, 136 Mich. 131. In that case this court said: *365mained to ascertain the quantity and quality, and the presumption that the intention was not to pass title remains. Lingham v. Eggleston, 27 Mich. 324; Wagar v. Farrin, 71 Mich. 370; H. M. Tyler Lumber Co. v. Charlton, 128 Mich. 299 (55 L. R. A. 301).”
*364“Did the title pass to the plaintiff at any time before delivery on the cars? As to the lumber manufactured from logs cut from Anderson’s own lands, we think it is clear that the title did not pass. As to this lumber, it re-
*365It is quite clear that the title to the logs assessed did not pass to the plaintiffs until their delivery f. o. b. cars according to the terms of the contract. Under the testimony disclosed by the record the plaintiffs were entitled to a directed verdict.
Judgment reversed, with costs of both courts, and a new trial ordered.
Grant, Montgomery, Hooker, and Moore, JJ., concurred. •